                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DAVID WILLIAMS,               §
                              §
     Plaintiff,               §
                              §
v.                            §                            Civil Action No. 3:19-CV-0320-N
                              §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY, et al.,    §
                              §
     Defendants.              §

                       MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiff, David Williams’s motion to remand [7]. For the

reasons stated below, the Court grants the motion and remands this case to the 116th District

Court in Dallas County, Texas.

                             I. REMOVAL TO FEDERAL COURT

       This case involves a dispute over insurance benefits allegedly due under a

homeowner’s insurance policy. Williams originally filed suit in state court to recover

damages and benefits from its insurer, Defendant Allstate Vehicle and Property Insurance

Company (“Allstate”), and the insurance adjuster assigned to investigate and adjust

Williams’s claim, Defendant Murray McKay (“McKay”). Williams asserted claims against

Allstate for breach of contract, breach of good faith and fair dealing, and for violations of the

Texas Insurance Code. As to McKay, Williams asserted claims for violations of the Texas

Insurance Code. Allstate then timely removed the case to this Court based on diversity of




MEMORANDUM OPINION AND ORDER – PAGE 1
citizenship, alleging that McKay’s Texas citizenship should be disregarded because he was

improperly joined as a party in this case. Williams subsequently filed a motion to remand

arguing that because McKay, a nondiverse defendant, is properly joined, the Court lacks

subject matter jurisdiction over this action.

                         II. STANDARD FOR IMPROPER JOINDER

       A defendant may remove a state court action to federal court if he establishes the

federal court’s original jurisdiction over the action. 28 U.S.C. § 1441(a); see also Winters

v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th Cir. 1998) (“[I]t is the defendant’s

burden to establish the existence of federal jurisdiction over the controversy.”). Thus, to

remove a case, a defendant must show that the action either arises under federal law or

satisfies the requirements of diversity. 28 U.S.C. § 1441(b). “Because removal raises

significant federalism concerns, the removal statute is strictly construed ‘and any doubt as

to the propriety of removal should be resolved in favor of remand.’” Gutierrez v. Flores, 543

F.3d 248, 251 (5th Cir. 2008) (quoting In re Hot-Hed, Inc., 477 F.3d 320, 323 (5th Cir.

2007)). A district court must remand a case if, at any time before final judgment, it appears

that the court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).

       As a general matter, a federal court must remand a removed case where, as here, one

of the defendants “is a citizen of the State in which [the] action is brought,” thereby

destroying diversity. Id. at § 1441(b). Such a case may remain in federal court, however,

if the defendant shows the plaintiff improperly joined the nondiverse party to defeat diversity

jurisdiction. Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en


MEMORANDUM OPINION AND ORDER – PAGE 2
banc). The Fifth Circuit recognizes two ways to establish improper joinder: “(1) actual fraud

in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Id. at 573 (quoting Travis v. Irby, 326

F.3d 644, 646–47 (5th Cir. 2003)). Where the defendant alleges the latter, he must

demonstrate that “there is no reasonable basis for the district court to predict that the plaintiff

might be able to recover against an in-state defendant.” Id.

       In determining whether a plaintiff has a reasonable basis of recovery, the Court

conducts a rule 12(b)(6)-type analysis to determine whether the plaintiff has failed to state

a claim against the nondiverse defendant under state law. Int’l Energy Ventures Mgmt.,

L.L.C. v. United Energy Group, Ltd., 818 F.3d 193, 200 (5th Cir. 2016) (citing Smallwood,

385 F.3d at 573)). The Fifth Circuit has held that the federal pleading standard, rather than

the state pleading standard, applies when conducting a rule 12(b)(6)-type analysis in the

improper joinder context. Id. at 208. But the focus of the inquiry remains on the joinder,

not the merits of the plaintiff’s case. Id. at 200.

                        III. PLAINTIFF PROPERLY JOINED MCKAY

       Allstate admits that an insured may have a valid cause of action against an insurance

adjuster like McKay. Moreover, the Fifth Circuit has held that the Texas Insurance Code

authorizes actions against insurance adjusters in their individual capacities, even where the

employer is also liable for the adjuster’s actions. Gasch v. Hartford Acc. & Indem. Co., 491

F.3d 278, 282 (5th Cir. 2007). McKay therefore may be individually liable for violating the

Texas Insurance Code. Allstate argues, however, that Williams fails to plead sufficient facts


MEMORANDUM OPINION AND ORDER – PAGE 3
showing a plausible right to relief against McKay for violations of the Texas Insurance Code.

The Court disagrees.

                                   A. Rule 12(b)(6) Standard

          Rule 12(b)(6) permits a court to dismiss a plaintiff’s complaint for failure to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When addressing a rule

12(b)(6) motion to dismiss, the Court must determine whether the plaintiff has asserted a

legally sufficient claim for relief. Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995). To survive dismissal, a complaint must include “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To

satisfy this standard, a plaintiff must plead factual content “that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555. A complaint, however, need not contain “detailed factual allegations.” Ashcroft,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). The plaintiff’s factual allegations

“must be enough to raise a right to relief above the speculative level on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555.

                     B. Williams States a Plausible Claim Against McKay

          The parties do not dispute that the jurisdictional amount in controversy is met or that

Williams and McKay are Texas citizens. Instead, Allstate alleges that McKay is improperly


MEMORANDUM OPINION AND ORDER – PAGE 4
joined because Williams’s claims against McKay are deficient under the federal pleading

standard, and there is thus no basis for the Court to predict that Williams might be able to

recover against McKay.

       Williams brought claims against McKay for unfair settlement practices. TEX. INS.

CODE ANN. §§ 541.060 and 542.003(b)(3). Williams alleges in his Original Petition that

McKay was tasked with conducting a reasonable investigation, but ignored covered damages,

including damage to Williams’s house, wood shakes, sheathing, aluminum shakes, roof

vents, gutters, and downspouts, as well exterior damage to window screens and window

glaze. Not. of Removal, Ex. A, Orig. Pet. at 9 [1-1]. Williams also claims that McKay

prepared an estimate on June 10, 2017, which “under-scoped the actual covered damages to

the property.” Id. McKay’s written comments on photographs taken during the inspection

indicated that he found hail damage to the metal shingles, left roof elevation, and vents, but

did not include such damages in his estimate. Id. at 9–10. Williams alleges that such actions

constitute a clear failure to properly inspect and prepare an accurate report, leading Allstate

to issue an inadequate loss payment to Williams. Moreover, Williams alleges that McKay

ignored Williams’s inquiries regarding the loss payment. Id. Taking all inferences in

Williams’s favor, the Court holds such allegations state a plausible claim against McKay for

violations of the Texas Insurance Code.

       Allstate additionally argues that the claims against McKay should be dismissed

because it filed an election of legal responsibility pursuant to Texas Insurance Code

§ 542A.006. Section 542A.006(c) requires the Court to dismiss claims against an insurance


MEMORANDUM OPINION AND ORDER – PAGE 5
adjuster when the insurer makes an election of legal responsibility. And while Allstate does

not explicitly state this, it appears that Allstate is arguing that because its election under

section 542A.006 precludes Williams from recovering against McKay, he is an improperly

joined party. Most district courts in Texas agree that when an insurer files an election of

responsibility after the plaintiff commences suit in state court, there is no improper joinder

based on section 542A.006.1 As stated above, the focus of the rule 12(b)(6)-type analysis

remains on the joinder, not the merits of the plaintiff’s case. At the time of joinder, Allstate

had not made an election of legal responsibility. Williams’s claims were therefore viable

when McKay was joined in the suit. Accordingly, the Court holds that McKay is not an

improperly joined party and thus grants Williams’s motion to remand.

       It is, therefore, ordered that this action is remanded to the 116th Judicial District Court

of the State of Texas, in Dallas County, Texas.




       1
        See, e.g., Yarco Trading Co. v. United Fire & Cas. Co., 2019 WL 3024792 (S.D.
Tex. July 11, 2019); Robbins Place W. Campus, LLC v. Mid-Century Ins. Co., 2019 WL
2183792 (W.D. Tex. May 21, 2019); Trentin v. Allstate Vehicle & Prop. Ins. Co., 2019 WL
2374163, at *1 (N.D. Tex. May 14, 2019), report and recommendation adopted, 2019 WL
2372943 (N.D. Tex. June 5, 2019); Fortress Iron, LP v. Travelers Indem. Co., 2019 WL
2374834, at *4 (N.D. Tex. May 14, 2019), report and recommendation adopted, 2019 WL
2372910 (N.D. Tex. June 5, 2019); River of Life Assembly of God v. Church Mut. Ins. Co.,
2019 WL 1767339, at *3 (W.D. Tex. Apr. 22, 2019).


MEMORANDUM OPINION AND ORDER – PAGE 6
    Signed July 23, 2019.




                                _________________________________
                                          David C. Godbey
                                     United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 7
